UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6692



MICHAEL J. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; HARLY G. LAPIN; KIM
WHITE; B. G. COMPTON; JERRY JONES; STRICKLAND;
OFFICER STORY; G. COOPER; OFFICER GIDDINS;
OFFICER   MOLLICA;   JESSICA  JONES;   OFFICER
TORRES; OFFICER BOURQUE; R. FLANARY; OFFICER
JOHNSON; OFFICER ELDRIDGE; OFFICER MARQUES;
HARRELL WATTS,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-05-202-7-JCT)


Submitted:   September 23, 2005           Decided:   October 19, 2005


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Michael J. Williams appeals the district court’s order

dismissing without prejudice, pursuant to 28 U.S.C. § 1915A(b)(2)

(2000), his complaint filed under the Federal Tort Claims Act, 28

U.S.C. §§ 1346, et seq., 2671-2680 (2000).                We have reviewed the

record   and     find   no   reversible   error.      Accordingly,      we   grant

Williams’ motion to proceed in forma pauperis and affirm the

district court’s order for the reasons stated by the district

court.    See Williams v. United States, No. CA-05-202-7-JCT (W.D.

Va. Apr. 26, 2005).           We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented    in   the

materials      before   the    court   and     argument   would   not   aid    the

decisional process.



                                                                        AFFIRMED




                                       - 2 -